                            UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TENNESSEE
                               CHATTANOOGA DIVISION


DEBORAH OAKLEY,                                 )
                                                )
                                  Plaintiff,    )
                                                )
vs.                                             )      No.:
                                                )
RED BANK OPERATIONS, LLC.,                      )
                                                )
                                Defendant.      )


                                         COMPLAINT

       Pursuant to Section 216(b) of the Fair Labor Standards Act (FLSA), Plaintiff files this

lawsuit against Defendant and alleges the following:

       1.       The Court has subject matter jurisdiction over this action pursuant to 28 U.S.C.

Section 1331.

       2.       Defendant is a Tennessee limited liability company with its principal address at

3570 Keith Street NW, Cleveland, Tennessee, 37312. Its registered agent for service of process

is Forrest L. Preston, 3570 Keith Street NW, Cleveland, Tennessee, 37312.

       3.       Defendant owns and operates a nursing home facility called Life Care Center of

Red Bank, which is located at 1020 Runyan Drive, Chattanooga, Tennessee, 37405.

       4.       Plaintiff was employed by Defendant at its nursing home facility in Chattanooga

from approximately June of 2018 through May of 2019.

       5.       Plaintiff was employed by Defendant as a cook. Her duties included cooking/

preparing meals and serving them to the residents and staff at Defendant’s facility. She also

performed cleaning and other duties related to food preparation.

       6.       Defendant paid Plaintiff an hourly rate for her work, and Plaintiff clocked in and



Case 1:20-cv-00081-DCLC-CHS Document 1 Filed 03/27/20 Page 1 of 4 PageID #: 1
out on a time recording device.

        7.      Plaintiff routinely performed uncompensated work “off the clock” before

clocking in to begin her compensated work shift.

        8.      Plaintiff also routinely performed uncompensated work off the clock after

clocking out at the end of her compensated work shift.

        9.      Plaintiff also routinely performed uncompensated work off the clock during her

lunch breaks.

        10.     Plaintiff’s uncompensated off-the-clock work amounts to a very substantial

number of hours each week.

        11.     Plaintiff’s direct supervisor and other management employees at Defendant’s

facility were well aware of the uncompensated work Plaintiff performed off the clock.

        12.     Plaintiff routinely worked well over 40 hours per workweek.          Accordingly,

Plaintiff routinely worked uncompensated overtime hours off the clock each week for which she

was not paid overtime pay at a rate of one and one-half times her regular rate of pay.

        13.     Defendant was an "employer" of Plaintiff as defined by Section 203(d) of the

FLSA.

        14.     Plaintiff was an "employee" of Defendant as defined by Section 203(e)(1) of the

FLSA.

        15.     Defendant was an enterprise engaged in commerce or in the production of goods

for commerce as defined by Section 203(s)(1) of the FLSA. Defendant had annual gross volume

of sales which exceed $500,000.00.

        16.     The minimum wage and overtime provisions of the FLSA set forth in Sections

206 and 207, respectively, applied to Defendant.

        17.     Pursuant to Section 207(a)(1) of the FLSA, Defendant was required to pay



Case 1:20-cv-00081-DCLC-CHS Document2 1 Filed 03/27/20 Page 2 of 4 PageID #: 2
Plaintiff overtime pay at a rate of one and one-half times her regular rate of pay for all hours

worked over 40 during a workweek.

       18.     Defendant’s failure to pay Plaintiff overtime wages of one and one-half times her

regular rate of pay for all overtime hours worked is a violation of Section 207(a)(1) of the FLSA.

       19.     Pursuant to Section 216(b) of the FLSA, Defendant is liable to Plaintiff for

overtime back pay.

       20.     In addition to the amount of unpaid overtime wages owing to Plaintiff, Plaintiff is

also entitled to recover an equal amount of liquidated damages pursuant to 29 U.S.C. § 216(b).

       21.     Plaintiffs is entitled to an award of attorney’s fees and costs pursuant to 29 U.S.C.

§ 216(b).

                                      Prayer for Relief

       WHEREFORE, Plaintiff prays for a judgment against Defendant for damages that

include the following:

       (a) overtime back pay;

       (b) liquidated damages in an amount equal to her overtime back pay;

       (c) interest;

       (d) reasonable attorney’s fees and costs; and

       (e) all other general legal and equitable relief to which she may be entitled.



                                             Respectfully submitted,

                                             /s/ R. Scott Jackson, Jr.
                                             R. Scott Jackson, Jr., #13839
                                             4525 Harding Road, Suite 200
                                             Nashville, TN 37205
                                             (615) 313-8188
                                             (615) 313-8702 (facsimile)
                                             rsjackson@rsjacksonlaw.com



Case 1:20-cv-00081-DCLC-CHS Document3 1 Filed 03/27/20 Page 3 of 4 PageID #: 3
                                    /s/ John McCown
                                    John McCown, GA Bar #486002
                                    Warren & Griffin, P.C.
                                    300 West Emery Street, Suite 108
                                     Dalton, GA 30720
                                    (706) 529-4878
                                    (706) 529-3890 (facsimile)
                                    john.mccown@warrenandgriffin.com

                                    Attorneys for Plaintiff




Case 1:20-cv-00081-DCLC-CHS Document4 1 Filed 03/27/20 Page 4 of 4 PageID #: 4
